Citation Nr: 0836759	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  04-41 743A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Martinez, 
California


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as the result of treatment received 
at John Muir Medical Center from June 17, 2004, to June 24, 
2004.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from August 1965 to October 
1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Department of Veterans 
Affairs (VA) Medical Center in Martinez, California (VAMC).  

The veteran testified at a hearing at the VA regional office 
in Oakland, California (RO) before a Member of the Board in 
February 2006.  

The case was remanded by the Board in October 2006.  


FINDINGS OF FACT

1.	Service connection is not currently in effect for any 
disabilities.  

2.	The veteran was admitted to John Muir Medical Center on 
June 17, 2004, for treatment of acute peritonitis that 
required surgery that day, ending on June 18, 2004.  

3.	A prudent layperson would reasonably expect that delay in 
seeking immediate medical attention would have been hazardous 
to the veteran's life or health.  

4.	The closest VA medical facility, in Martinez California, 
is almost three times the distance from the veteran's home 
than John Muir Medical Center, such that it would not be 
considered reasonable by a prudent layperson to be feasibly 
available.  It is also reported that the clinic would have 
been closed at the time of the needed treatment.

5.	The evidence shows that the veteran's treatment from June 
17, 2004 through his discharge on June 24, 2004, was for a 
continued medical emergency, the nature of which was such 
that the veteran could not have been safely discharged.  

6.	The evidence shows that at the time of the emergency 
treatment, the veteran was enrolled in the VA health care 
system and appears to have had timely treatment.  

7.	The veteran is financially liable to the provider of the 
emergency medical treatment.  

8.	The veteran apparently did hot have coverage under a 
health-plan contract for payment or reimbursement in whole or 
in part, at the time of the emergency treatment.  

9.	The emergency treatment was not the result of an accident 
or work-related injury.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
the criteria for reimbursement or payment for unauthorized 
medical services rendered in connection with treatment 
received at John Muir Medical Center from June 17, 2004, to 
June 24, 2004, have been met. 38 U.S.C.A. § 1725 (West 2002); 
38 C.F.R. §§ 3.102, 17.1000-17.1002 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Id.

In a VCAA letter dated in June 2007, the VAMC notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claim was 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The veteran is claiming payment or reimbursement of medical 
expenses incurred during treatment received at John Muir 
Medical Center from June 17, 2004, to June 24, 2004.  
Consideration must be made under the provisions of 38 
U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  As will be 
discussed, he does not meet the criteria for payment under 
the former, but does so under the latter.  

In order to be entitled to reimbursement or payment for 
medical expenses incurred without prior authorization from 
the VA, all the following must be shown:

(a) That treatment was either:

(1) for an adjudicated service-connected 
disability, or

(2) for a nonservice-connected disability 
associated with and held to be 
aggravating an adjudicated service-
connected disability, or

(3) for any disability of a veteran who 
has a total disability permanent in 
nature resulting from a service-connected 
disability (does not apply outside of the 
States, Territories, and possessions of 
the United States, the District of 
Columbia, and the Commonwealth of Puerto 
Rico);

(4) For any illness, injury or dental 
condition in the case of a veteran who is 
participating in a rehabilitation program 
under 38 U.S.C. § ch. 31 and who is 
medically determined to be in need of 
hospital care or medical services for any 
of the reasons enumerated in § 17.48(j); 
and

(b) That a medical emergency existed of such nature that 
delay would have been hazardous to life or health; and

(c) That no VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.  38 U.S.C.A. § 
1728; 38 C.F.R. § 17.120.  

Review of the record shows that service connection is not 
currently in effect for any disability and that the veteran 
is participating in a rehabilitation program under 
38 U.S.C. § ch. 31.  As such, he does not qualify for payment 
or reimbursement under the provisions of 38 U.S.C.A. § 1728.  

Therefore, in order to be entitled to reimbursement of the 
aforementioned medical expenses, the veteran must meet the 
criteria enumerated in 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 
17.1000-1008.

Section 1725 was enacted as part of the Veterans Millennium 
Health Care and Benefits Act, Public Law No. 106-177. The 
provisions of the Millennium Act became effective as of May 
29, 2000. To be eligible for reimbursement under this 
authority the veteran has to satisfy all of the following 
conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a 
nature that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health (this standard 
would be met if there were an emergency medical condition 
manifesting itself by acute symptoms of sufficient 
severity (including severe pain) that a prudent layperson 
who possesses an average knowledge of health and medicine 
could reasonably expect the absence of immediate medical 
attention to result in placing the health of the 
individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily 
organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them beforehand would not 
have been considered reasonable by a prudent layperson (as 
an example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in 
an ambulance and the ambulance personnel determined that 
the nearest available appropriate level of care was at a 
non-VA medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment 
is for a continued medical emergency of such a nature that 
the veteran could not have been safely discharged or 
transferred to a VA or other Federal facility (the medical 
emergency lasts only until the time the veteran becomes 
stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24- month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but 
payment is barred because of a failure by the veteran or 
provider to comply with the provisions of that health-plan 
contract, e.g., failure to submit a bill or medical 
records within specified time limits, or failure to 
exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work related 
injury, the claimant has exhausted without success all 
claims and remedies reasonably available to the veteran or 
provider against a third party for payment of such 
treatment and the veteran has no contractual or legal 
recourse against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole or in 
part, the veteran's liability to the provider;

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 
U.S.C. 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of veterans, 
primarily those who receive emergency treatment for a 
service-connected disability).

38 C.F.R. § 17.1002 (2007).

The records shows that the veteran was admitted to the 
emergency room at John Muir Medical Center, a private 
facility, on June 17, 2004, with the sudden onset of lower 
abdominal suprapubic pain.  It was noted that the veteran did 
have a hiatal hernia and that he was generally managed for 
his medical problems at the VA hospital.  It was further 
noted that the veteran had an underlying chronic obstructive 
pulmonary disease (COPD).  The veteran was taken to the 
operating room that night where he was found with a ruptured 
diverticular abscess.  The surgery was completed the 
following morning.  Postoperatively, he was taken to the 
intensive care unit (ICU) for control of his COPD and was 
noted to have tachypnea with acute respiratory failure.  The 
veteran was transferred from ICU on June 19, 2004.  He was 
discharged from the hospital on June 24, 2004.  

In a July 2004 memorandum, received by VA at the time of the 
veteran's hearing before the undersigned in February 2006, 
the physician who treated the veteran in June 2004 indicated 
that the veteran presented with a history of sudden onset of 
abdominal pain and had a history of COPD.  At the time of 
admission, the veteran was in acute respiratory distress, 
with an oxygen saturation of 82 percent that increased to 96 
percent on nasal cannula.  The veteran was taken to the 
operating room before midnight on the night of admission and 
found to have a ruptured diverticular abscess, with pus all 
over the abdomen.  He underwent a sigmoid colon resection, 
descending colon colostomy and Hartmann closure of the 
rectum.  In this physician's opinion, from the point of both 
the peritonitis and the acute respiratory distress the 
veteran's condition represented a life saving emergency and 
the veteran was best served by his being brought to John Muir 
Hospital.  Once there, it would have been negligently 
inappropriate to transfer him to another institution prior to 
definitive treatment.  

The record shows that the veteran was treated with surgical 
intervention for his severe abdominal pain on the night he 
was admitted to the emergency room.  He had a further 
complication of significant COPD.  The Board believes that a 
prudent layperson would find this to be emergent in nature.  
An Internet search of the nearest VA medical facility, as 
indicated by the VAMC in the worksheet dated in June 2004 
shows that the VA facility is almost three times the distance 
from the veteran's residence than the private facility where 
he sought emergency treatment.  It has been indicated by the 
appellant that the facility would have been closed at the 
time of this needed treatment as it was after 5:00 pm.  
Again, a prudent layperson would not find it feasible to 
travel this extra distance.  The record shows that 
postoperative, the veteran was treated in the ICU for the day 
following the surgery and the physician who rendered the 
treatment rendered an opinion that it would have been 
negligent to transfer the veteran prior to definitive 
treatment.  Thus, there is no evidence that the veteran 
became adequately stabilized for transfer prior to his 
discharge on June 24, 2004.  

At his hearing on appeal, the veteran testified that he had 
been enrolled in the VA medical system prior to the hospital 
admission in June 2004, which the record shows as well, and 
he stated that he is financially liable for payment.  He was 
not eligible other medical insurance, stating that he was not 
eligible for Medicare coverage until some time after he had 
been discharged from the hospital.  There is no indication 
that the treatment was needed because of an accident or work 
related incident.  Under these circumstances, as all of the 
provisions of 38 C.F.R. § 17.1002 have been met, the veteran 
is eligible for payment or reimbursement of the medical 
expenses incurred during the treatment rendered at John Muir 
Medical Center from June 17, 2004 to June 24, 2004.  


ORDER

Payment or reimbursement of unauthorized medical expenses 
incurred as the result of treatment received at John Muir 
Medical Center from June 17, 2004, to June 24, 2004, is 
granted.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


